CASE.
Bayard, for plaintiff, moved a continuance on the ground that the plaintiff had been imprisoned for six weeks next before this term, and had been unable to instruct his counsel in the preparation of his cause.
The motion was resisted, and the court refused to continue the cause.
The plaintiff appeared to have been imprisoned on a commitment for want of surety to keep the peace, about six weeks before the term, and had been discharged by the court on the second day of the term, now a week past. He had retained counsel at the last term.
The Court said they had continued a cause at the first term, where the defendant was imprisoned out of the State, and where his counsel was not instructed in his defence, (Canby vs.Griffin, 3 Harr. Rep. 333:) and refused a continuance in the same case at the next term, when the defendant had been brought back and sentenced to imprisonment on conviction for a felony. They had also continued a *Page 382 
cause at the first term, where the plaintiff was in solitary confinement under sentence of this court, his counsel not being permitted to see him. (Chandler vs. Barker, 1 Harr. Rep. 316.) But this is a different case. The plaintiff was at large until six weeks before the term, when he was committed on articles of the peace exhibited against him; he has been out of prison for a week past; he had counsel before his imprisonment, and might have instructed him by letter whilst in prison, or personally since his discharge.
                                                      Motion refused.